Exhibit 10.1

 

EXECUTIVE RETENTION AGREEMENT

This Executive Retention Agreement (this “Agreement”) is entered into effective
as of March 29, 2020 (the “Effective Date”) between Tal Zaks, M.D. (the
“Executive”) and Moderna, Inc. (the “Company,” together with Executive, the
“Parties”).

WHEREAS, the Executive currently serves as the Company’s Chief Medical Officer;
and

WHEREAS, the Board of Directors wishes to enter into this Agreement with the
Executive to set forth the terms of the Executive’s continued services to the
Company through at least September 30, 2021 (the “Retention Date”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.    Retention Period; Duties.

a.    Term and Position. This Agreement shall be effective from the Effective
Date through the Retention Date or the last day of Executive’s employment, if
different, as set forth herein (the “Retention Period”). The Executive shall
continue to serve as the Company’s Chief Medical Officer during the Retention
Period. Nothing in this Agreement changes the “at will” nature of the
Executive’s employment with the Company.

b.    Duties. During the Retention Period, the Executive shall continue to
report to the Company’s Chief Executive Officer (the “CEO”) and shall have the
duties and responsibilities as set out by the CEO and the Company’s Board of
Directors.

c.    Work Location and Travel. The Executive’s place of work during the
Retention Period shall continue to be in Cambridge, Massachusetts, with such
business travel as the CEO and the Executive shall mutually agree.

2.    Compensation During the Retention Period.

a.    Salary. During the Retention Period, the Executive’s base salary shall
continue to be as set by the CEO and approved by the Company’s Compensation and
Talent Committee (the “Compensation Committee”), payable semi-monthly in
accordance with the Company’s normal payroll practices, subject to tax
withholding under applicable law. The Executive’s salary will continue to be
subject to periodic review and adjustments at the discretion of the CEO and the
Compensation Committee.

b.    Bonus. The Executive shall continue to be eligible to receive an annual
incentive bonus under the Company’s Senior Executive Cash Incentive Bonus Plan,
including with respect to fiscal year 2020, as determined and approved by the
Company’s Compensation Committee.



--------------------------------------------------------------------------------

c.    Expenses. The Executive shall be entitled to receive reimbursement for all
reasonable business expenses incurred by him during the Retention Period in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company.

d.    Other Benefits. During the Retention Period, the Executive shall continue
to be eligible to participate in or receive benefits under the Company’s
retirement, health, welfare and fringe benefit plans for employees in effect
from time to time, subject to the terms and conditions of such plans.

e.    Vacations. During the Retention Period, the Executive shall be entitled to
vacation in accordance with the Company’s vacation policy, as in effect from
time to time.

3.    Severance and Retention Bonus.

a.    Severance. During the Retention Period, the Executive will continue to
participate in the Company’s Amended and Restated Executive Severance Plan (the
“Severance Plan”) and shall be entitled to any benefits and payments thereunder
in the event of a Qualified Termination Event (as defined in the Severance Plan)
subject to the terms and conditions of the Severance Plan, provided that any
change to the Executive’s duties set forth herein shall not constitute Good
Reason for purposes of the Severance Plan.

b.    Retention Bonus. Provided that the Executive remains continuously employed
by the Company pursuant to the terms of this Agreement through the Retention
Date, or in the event that the Executive’s employment is terminated by the
Company without Cause (as defined in the Severance Plan) prior to the Retention
Date, the Company shall pay the Executive a one-time cash bonus of $1,000,000
(the “Retention Bonus”), subject to tax withholding under applicable law, in a
single lump sum within sixty (60) days of the Retention Date or earlier
termination without Cause. In the event that the Retention Bonus is payable as a
result of a termination of the Executive’s employment by the Company without
Cause, payment of the Retention Bonus shall be subject to the Executive’s
execution of the Separation Agreement and Release (as defined in the Severance
Plan) and the Separation Agreement and Release becoming irrevocable, all within
the time period set forth in the Separation Agreement and Release but in no
event more than sixty (60) days after the date of termination.

c.    Retirement Program. In the event that the Company adopts a retirement plan
or program that is applicable to executive officers of the Company,
notwithstanding the terms of this Agreement, the Executive may choose to
terminate his employment with the Company under the terms and conditions of such
retirement plan or program in which case the terms and conditions of this
Agreement would not apply. For purposes of clarity, the Executive could choose
either to operate under the terms and conditions of this Agreement or under the
terms and conditions of such retirement plan or program and there is no express
or implied guarantee that any such plan or program will be adopted by the
Company.

 

2



--------------------------------------------------------------------------------

4.    Company Equity Awards.

a.    Treatment of Equity Awards. All outstanding equity awards held by or
granted to the Executive under the Moderna Therapeutics, Inc. 2016 Stock Option
and Grant Plan (as amended, the “2016 Plan”) or the Moderna, Inc. 2018 Stock
Option and Incentive Plan (the “2018 Plan” and together with the 2016 Plan, the
“Plans”) as of the Effective Date shall continue to be governed by the terms and
conditions of the Plans and the applicable award agreements.

b.    Post-Termination Exercise. Upon the Executive’s termination of employment
on or after the Retention Date for any reason other than for Cause or in the
event that the Company terminates the Executive’s employment without Cause prior
to the Retention Date, and subject to the Executive’s execution and
nonrevocation of the Separation Agreement and Release, any options to purchase
the Company’s common stock granted to the Executive under the Plans, to the
extent vested, exercisable and outstanding immediately prior to such
termination, shall remain exercisable for two years following the date of such
termination (but in no event later than the original expiration date applicable
to such option). If the Executive resigns for any reason prior to the Retention
Date, the exercise period applicable to any stock options shall be governed in
accordance with their terms and shall not be extended as set forth herein.

5.    Restrictive Covenants; Injunctive Relief. Executive’s obligations set
forth in the Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement by and between the Executive and the Company, dated as of February 20,
2015, shall be referred to as the “Restrictive Covenants” and are incorporated
herein by reference and shall survive the termination or expiration of this
Agreement. In consideration of the benefits received under this Agreement, the
Executive hereby reconfirms his obligations under the Restrictive Covenants in
all respects.

6.    Section 409A.

a.    Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

b.    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The

 

3



--------------------------------------------------------------------------------

amount of in-kind benefits provided or reimbursable expenses incurred in one
taxable year shall not affect the in-kind benefits to be provided or the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses). Such
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

c.    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

d.    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with, or are exempt from, Section 409A of the Code. Each payment pursuant to
this Agreement is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2). The parties agree that this
Agreement may be amended, as reasonably requested by either party, and as may be
necessary to fully comply with, or be exempt from, Section 409A of the Code and
all related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

e.    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

7.    Entire Agreement. This Agreement constitutes the entire agreement between
Executive and the Company concerning Executive’s relationship with the Company,
and supersedes and replaces any and all prior agreements and understandings
between the Parties concerning Executive’s relationship with the Company,
including that certain Offer Letter by and between the Company and the
Executive, dated as of February 15, 2017; provided that, for the avoidance of
doubt, the Restrictive Covenants and each of the award agreements applicable to
the Executive’s outstanding equity awards shall continue to survive.

8.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

9.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

4



--------------------------------------------------------------------------------

10.    Survival. The provisions of Section 5 this Agreement shall survive the
termination of this Agreement and/or the termination of the Executive’s
employment to the extent necessary to effectuate the terms contained herein.

11.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

12.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

13.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

14.    Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement effective as of the Effective Date.

 

MODERNA, INC.

By:

 

/s/ Stéphane Bancel

 

Name: Stéphane Bancel

 

Title: Chief Executive Officer

EXECUTIVE

/s/ Tal Zaks

Tal Zaks, M.D.

 

6